293 So.2d 738 (1974)
GATEWAY INSURANCE COMPANY, Appellant,
v.
Rickey BUTLER, Appellee.
No. 74-99.
District Court of Appeal of Florida, Third District.
April 9, 1974.
Rehearing Denied May 22, 1974.
Preddy, Haddad, Kutner & Hardy and Stephen T. Brown, Miami, for appellant.
Michael Tobin, Coral Gables, and Stephen K. Katz, So. Miami, for appellee.
Before BARDULL, C.J., and CARROLL and HAVERFIELD, JJ.
PER CURIAM.
The appellee Rickey Butler, while a passenger in a public conveyance, was injured when it was struck by an automobile driven by Adres Machado, insured by the appellant Gateway Insurance Company, herein referred to as the insurer. Butler filed action against the insurer for recovery of benefits as provided for in § 627.736(1) Fla. Stat., F.S.A. The insurer contended against coverage because the claimant's father, in whose household he resided, owned an automobile not insured. The trial court granted summary judgment in favor of the plaintiff on liability, and the insurer appealed. The trial court ruled correctly. We do not find in the statute (§ 627.730 et seq., Fla. Stat., F.S.A.) provision or expressed intent that the insurer should be relieved of liability to the claimant in that circumstance.
Affirmed.